DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0006], line 1, “alternative current” should be “alternating current”.  Paragraph [0008], line 3, “first end being is” should be “first end is”.  Paragraph [0014], line 4, “place over” should be “placed over”.  Paragraph [0020], line 5, “second cable is connected” should be “second cable segment is connected”.  Paragraph [0023], lines 2-4 are unclear.  Lines 2-4 describe a “power cable 22”, “plug 24”, “housing 16”, and “battery pack module 12”.  However, structure 22 is the transformer, structure 24 is the rectifier, structure 16 is the second coupling, and structure 12 is the AC-DC converter (see Figure 1), and there is no description or illustration of a housing or a battery pack module.  Paragraph [0025], line 1, “AC input cord 110 has” should be “AC input cord 110 and has”.  Paragraph [0026], line 5, “utilized” should be “utilizes”.  Paragraph [0028], line 2, “may be include” should be “may be included”.  Paragraph [0028], line 4, “capacitors purpose” should be “capacitor’s purpose”.  Paragraph [0031], line 2, “first 119 end” should be “first end 119”.  Paragraph [0033], line 6, “first and second and second” should be “first and second”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light indicator of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Claim 1, line 1, “alternative current” should be “alternating current”.  Claim 1, line 16, “from a .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent of Ohtomo (8,669,739) in view of the US patent application publication of Scheucher (2011/0286168).

from an alternating current (AC) source to a direct current (DC) vehicle battery (13), the vehicle battery having positive and negative terminals, comprising, a first cable segment having an AC-DC converter (41) configured to convert AC line voltage to DC voltage required to operate a vehicle battery (see column 4, lines 36-39 and Figure 4), an AC input cord (connected to external power source 40 and power controller 41) being configured to convey AC power from an AC source to the AC-DC converter (41) (see Figure 4), and a first DC cord (43,44) being configured to convey DC power from the AC-DC converter to a first coupling (42a,b), the first DC cord (43,44) having a first DC cord first end and a first DC cord second end, the first DC cord first end being in electrical communication with the AC-DC converter (41), the first DC cord second end having the first coupling (42a,b) attached thereon (see column 4, lines 44-52 and Figure 4); and a second cable segment having a second DC cord (30,31) being configured to convey DC power from a second coupling (29a,b) to a DC battery end (13), the second DC cord (30,31) having a second DC cord first end and a second DC cord second end, the second DC cord first end having the second coupling (29a,b) attached thereon (see column 4, lines 44-52 and Figure 4), the first (42a,b) and second (29a,b) couplings adapted to be physically and electrically coupled and uncoupled to permit the selective electrical connection between the first DC cord (43,44) and the second DC cord (30,31) (see column 4, lines 26-27 and 47-52, and Figure 4).  Ohtomo does not disclose the second DC cord second end having a positive engagement end and a negative engagement end configured to engage the positive and negative terminals of the vehicle battery.

	As to claim 4, Ohtomo in view of Scheucher do not disclose the vehicle battery being a 12 volt vehicle battery; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a 12 volt vehicle battery, because 12 volts is a standard voltage for vehicle batteries, and selections of values of components and operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo in view of Scheucher as applied to claim 1 above, and further in view of the US patent application publication of Liu et al. (2018/0065493).
As to claim 2, Ohtomo in view of Scheucher disclose all of the claimed features, 
as set forth above, and the AC-DC converter of Ohtomo comprises at least one electrical transformer and at least one rectifier (see column 4, lines 39-41).  Ohtomo in view of Scheucher do not disclose the AC-DC converter comprising a filter.  
	Liu discloses a charging system for a vehicle, the charging system comprising an AC-DC converter (121) that may consist of at least one transformer, at least one rectifier and at least one filter (see paragraph [0063], lines 6-8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a filter in the AC-DC converter of Ohtomo, in order to provide a smooth, regulated voltage.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo in view of Scheucher as applied to claim 1 above, and further in view of the US patent of Khaligh et al. (10,562,404).
As to claim 3, Ohtomo in view of Scheucher disclose all of the claimed features, 
as set forth above, except for the AC source being a 110 volt power outlet, and the AC plug further comprising at least two prongs configured to engage the 110 volt power .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo in view of Scheucher as applied to claim 1 above, and further in view of the US patent application publication of Worry et al. (2016/0261127).
As to claim 5, Ohtomo in view of Scheucher disclose all of the claimed features, 
as set forth above, except for the AC-DC converter comprising at least one light indicator configured to illuminate when in operation.  Worry discloses an AC-DC converter (608) that comprises at least one light indicator (652) configured to illuminate when in operation (see paragraph [0151], lines 1-5 and Figure 6).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a light indicator in the device of Ohtomo in view of Scheucher, in order to alert a user that the AC-DC converter is operating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836